United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-3519
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
         v.                              * District Court for the
                                         * Eastern District of Missouri.
Rickey L. Jackson,                       *
                                         * [UNPUBLISHED]
              Appellant.                 *
                                         *
                                    ___________

                              Submitted: April 20, 2012
                                  Filed: July 18, 2012
                                  ___________

Before WOLLMAN, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Rickey Jackson challenges his 420-month sentence, imposed after the district
     1
court modified his initial sentence to comport with the amended United States
Sentencing Guidelines (Guidelines) regarding crack cocaine. Jackson claims that the
new sentence is substantively unreasonable because it fails to give proper
consideration to his post-conviction rehabilitative efforts while in prison. We affirm.



         1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
                                          I.

       In 1999, Jackson was convicted by a jury of conspiring to distribute cocaine
base (crack cocaine). Jackson distributed large quantities of the drug and also
attempted to bribe a law enforcement officer to provide information on the
investigation of the conspiracy. The district court found that Jackson’s total offense
level was 44 and that his criminal history category was IV, which resulted in a
Guidelines sentence of life imprisonment. On March 29, 1999, the district court
imposed the life sentence. “The United States Sentencing Commission subsequently
revised the drug quantity table in [Guidelines] § 2D1.1 and retroactively reduced by
two levels the base offense level applicable to the quantity of cocaine base for which
[Jackson] was accountable.” See United States v. Burrell, 622 F.3d 961, 962 (8th Cir.
2010).

       On October 12, 2011, Jackson filed a motion pursuant to 18 U.S.C.
§ 3582(c)(2), requesting that his sentence be reduced to reflect the amendments to the
Guidelines regarding cocaine base. Under the amendments, Jackson’s applicable
sentencing range changed from life imprisonment to an advisory Guidelines range of
360 months to life imprisonment. Jackson argued that he should be resentenced to
360 months’ imprisonment; the government maintained that a sentence of life
imprisonment was appropriate. After conducting a hearing on Jackson’s motion,2 the
district court reduced his sentence to 420 months’ imprisonment over the
government’s objection.




      2
       Throughout this opinion, Hr’g Tr. refers to this sentencing adjustment hearing
held on Jackson’s motion on October 25, 2011.

                                         -2-
                                          II.

       We review sentences for procedural error and for substantive reasonableness.
United States v. Farmer, 647 F.3d 1175, 1178 (8th Cir. 2011). Because Jackson does
not allege procedural error, we review only the substantive reasonableness of the
sentence “under a deferential abuse-of-discretion standard, according a ‘presumption
of reasonableness’ to sentences within the guidelines range.” See id. (quoting United
States v. Luleff, 574 F.3d 566, 569 (8th Cir. 2009)). A district court abuses its
discretion if it (1) fails to consider a relevant factors that should have received
significant weight; (2) gives significant weight to an improper or irrelevant factor; or
(3) considers only the appropriate factors but in weighing them commits a clear error
of judgment. Id. (citing United States v. Kane, 552 F.3d 748, 752 (8th Cir. 2009)).
       Jackson contends that the district court failed to adequately consider his
rehabilitation. We disagree. At the hearing, Jackson argued that his completion of
educational and vocational classes while in prison demonstrated he is “a changed
person by now and will be eventually even more so were he to ever get out of prison.”
Hr’g Tr. 8:22-23. The district court stated that it remembered Jackson’s case well,
mentioning the nature and circumstances of the offense:

      I want to note that I do remember this case so well. I remember the – the
      efforts that law enforcement made in this case; the length of the
      investigation; the – the extent of Mr. Jackson’s involvement; his meeting
      with law enforcement to persuade law enforcement personally to back
      off of the investigation; his extravagant lifestyle which he flaunted with
      expensive automobiles. He had a large stash of drugs in his house in
      Columbia up above the ceiling. He committed the offense while he was
      on supervision. I remember his assaultive behavior. I remember all of
      those things; the amount of drugs.

Hr’g Tr. 10:25-11:1-10. The court went on to state that the factor it considered to be
the turning point of this case was that “the Court must impose a sentence that reflects
the nature of the offense as it relates to other defendants charged with similar crimes

                                          -3-
under similar circumstances.” Hr’g Tr. 10:11-15. “A district court’s choice to assign
relatively greater weight to the nature and circumstances of the offense than to the
mitigating personal characteristics of the defendant is well within the wide latitude in
weighing relevant factors.” Farmer, 647 F.3d at 1180. The district court’s decision
to weigh the nature and circumstances of the offense more heavily than Jackson’s
rehabilitative conduct while in prison did not constitute an abuse of discretion.

                                          III.

      The sentence is affirmed.3
                       ______________________________




      3
        We note that Jackson, who is represented by counsel on appeal, filed a pro se
supplemental brief. “Although we granted [Jackson] permission to file a supplemental
brief, ‘[i]t is typically not our practice to consider pro se arguments where the
defendant is represented by counsel[.]’” United States v. Williams, 599 F.3d 831, 834
n.3 (8th Cir. 2010) (quoting United States v. Moore, 481 F.3d 1113, 1114 n.2 (8th Cir.
2007)). We have, however, considered Jackson’s claims and conclude that they are
without merit.

                                          -4-